Exhibit 10.69

 

Mr. Rob Rajkowski

5410 Miller Lane

Pipersville PA 18947

﻿

Dear Rob:

Reference is made to the offer of employment presented to you by Monro, Inc.
(the “Company”), dated August 19, 2019 (the “Offer Letter”).  Pursuant to the
terms of that Offer Letter, the Company agrees to the following terms with
respect to your employment as Chief Operating Officer (the “COO”): 

1.



Termination without Cause or with Good Reason – If your employment is terminated
(a) by the Company without Cause (as defined herein), or (b) by you with Good
Reason (as defined herein), the Company shall pay (in the normal course) to you
the following amounts or benefits:

a.



to the extent not yet paid, your base salary through the date of termination at
the rate in effect on the date of termination;

b.



one year’s annual base salary (as in effect as of the date of termination, the
“Base Salary”), payable as follows, (x) a lump sum payment six months following
such termination equal to six months of Base Salary and (y) following such six
month period, continued payment of Base Salary (payable in accordance with the
Company’s payroll practice) for the remaining six months;

c.



payment of a pro rata bonus to which you are entitled, calculated as the bonus
you would have received under the Company’s bonus plan, based on the Company’s
actual performance during such fiscal year, had you been employed by the Company
for the entire fiscal year, multiplied by a fraction, the numerator of which
shall be the number of days during such fiscal year you were so employed and the
denominator of which shall be the number of days in such fiscal year (the “Pro
Rata Bonus”);  and

d.



any and all stock options that have been granted to you (that have neither
expired nor been previously exercised by you) through the termination date shall
be deemed fully vested on such termination date and exercisable for a period of
90 days following such date (but, in no case, beyond each such option’s
specified expiration date), all in accordance with the other terms of any such
plan or grant.

All payments to be provided to you hereunder shall be subject to your
execution of a general release and waiver of claims against the Company, its
officers, directors, employees and agents from any and all liability arising
from your employment relationship with the Company (which release will include
an agreement between both parties not to disparage the other) that is not
revoked (a “General Release”).

2.



Change in Control – If, within two years after  a Change in Control (as defined
herein) of the Company, (A) your employment is terminated without Cause or (B)
you resign following:

(i) a material diminution in your duties as COO; or

(ii) in the case of the sale of the Company, you either: (a) are not offered a
comparable position by the buyer; or (b) are required by the buyer to be based
anywhere beyond 50 miles from the Company’s current offices in Rochester, New
York (except for required travel on Company business to an extent substantially
consistent with that preceding the Change in Control), (either (i) or (ii), a
“Resignation for Good Cause”), then you shall be entitled to the benefits
described below.





--------------------------------------------------------------------------------

 



Upon a termination without Cause in a Change in Control or a Resignation for
Good Cause described above,  you will receive in one lump sum amount, unless
otherwise noted:

a.



to the extent not yet paid, your Base Salary through the date of termination at
the rate in effect on the date of termination;

b.



two year’s Base Salary, payable as follows, (x) a lump sum payment six months
following such termination or resignation equal to six months of Base Salary and
(y) following such six-month period, continued payment of Base Salary (payable
in accordance with the Company’s payroll practice) for the remaining 18 months;

c.



payment of the Pro Rata Bonus to which you are entitled, payable not less than
six months following such termination of employment, but otherwise in the normal
course; and

d.



any and all stock options that have been granted to you (that have neither
expired nor been previously exercised by you) through the termination date shall
be deemed fully vested on such termination date and exercisable for a period of
90 days following such date (but, in no case, beyond each such option’s
specified expiration date), all in accordance with the other terms of any such
plan or grant.

All payments to be provided to you under this provision shall be subject to your
execution a General Release.   

For purposes of this Letter Agreement, a “Change in Control” shall mean any of
the following: (a) any person who is not an “affiliate” (as defined in Rule
12b-2 under the Securities Exchange Act of 1934, as amended) of the Company as
of the date of this Letter Agreement becomes the beneficial owner, directly or
indirectly, of 50% or more of the combined voting power of the then outstanding
securities of the Company except pursuant to a public offering of securities of
the Company; (b) the sale of the Company substantially as an entity (whether by
sale of stock, sale of assets, merger, consolidation, or otherwise) to a person
who is not an affiliate of the Company as of the date of this Agreement; or (c)
there occurs a merger, consolidation or other reorganization of the Company with
a person who is not an affiliate of the Company as of the date of this
Agreement, and in which shareholders of the Company immediately preceding the
merger hold less than 50% (the voting and consent rights of Class C Preferred
Stock shall be disregarded in this calculation) of the combined voting power for
the election of directors of the Company immediately following the merger.  For
purposes of this provision, the term “person” shall include a legal entity, as
well as an individual. A Change in Control shall not be deemed to occur because
of the sale or conversion of any or all of Class C Preferred Stock of the
Company unless there is a simultaneous change described in clauses (a), (b) or
(c) of the preceding sentence. 

For purposes of this Letter Agreement, “Cause” shall mean a determination by the
Company in its discretion of one or more of the following:  (i) dishonesty,
including, without limitation, embezzlement, fraud or theft; (ii) gross
negligence or willful disregard of duties or material failure to perform
reasonably assigned duties; (iii) gross insubordination, willful disobedience or
material breach of any of the Company rules, policies, practices, instructions,
expectations, lawful directions; (iv) criminal activity, moral turpitude,
conviction of a felony, plea of guilty or nolo contendere to a felony charge, or
any criminal act involving moral turpitude; and/or (v) other egregious conduct
contrary to the interests of the Company.   

For purposes of this Letter Agreement, “Good Reason” means if you are able to
document, to the reasonable satisfaction of the Company’s outside counsel, that
the reason for such resignation is as a direct result of the Board of Directors
or the CEO requiring you to act, or omit to act, in a way that you reasonably
believes is illegal; provided, however, that a termination by you hereunder
shall be effective





--------------------------------------------------------------------------------

 



only if, within 30 days following the delivery of written notice of a
termination for Good Reason by you to the Company, the Company has failed to
cure the circumstances giving rise to the Good Reason.  The

written notice of termination for Good Reason must specify in reasonable detail
the facts and circumstances claimed to provide a basis for termination of your
employment under the provision so indicated, if applicable.

﻿

Very truly yours,

﻿

/s/ Brett T. Ponton

Brett T. Ponton

﻿

Please acknowledge your agreement with the foregoing.

﻿

/s/ Robert Rajkowski

Robert Rajkowski



--------------------------------------------------------------------------------